DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 05/18/2022 has been fully considered and is attached hereto.
Response to Amendment
Applicant’s amendment to the Claim 4 has overcome each and every specification and drawing objections previously set forth in non-final office action dated 02/18/2022. Therefore, the objections has been withdrawn.
Applicant’s amendment to Claim 2 has overcome Claim objection previously set forth in non-final office action dated 02/18/2022. Therefore, the objection has been withdrawn.
The Applicant originally submitted Claims 1-20 in the application. In the present response, the Applicant amended Claims 1-2, 4 and 15. Accordingly, Claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 05/17/2022, with respect to rejection of Claim 1 under 35 U.S.C. § 112 have been considered and are persuasive. Therefore, the rejection has been withdrawn. 
Allowable Subject Matter
	Claim 1-20 are allowed.
	
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1-20, the allowability resides in the overall structure of the device as recited in independent Claims 1 and 14 and at least in part because Claims 1 and 14 recite,  “a first thermal-control subsystem comprising: a first graphite sheet, the first graphite sheet fixed to a first concave interior surface of a first housing component; a first heat spreader, the first heat spreader separated from the first graphite sheet by a first air gap; and a first thermal interface material, the first thermal interface material located between the first heat spreader and a first integrated circuit device mounted to a first surface of a printed circuit board; and a second thermal-control subsystem comprising: a second graphite sheet, the second graphite sheet fixed to a second concave interior surface of a second housing component, the second concave interior surface of the second housing component facing the first concave interior surface of the first housing component; a second heat spreader, the second heat spreader separated from the second graphite sheet by a second air gap; and a second thermal interface material, the second thermal interface material 27located between the second heat spreader and a second integrated circuit device that is mounted to a second surface of the printed circuit board” in Claim 1 and “a first temperature of a first thermal zone at or below a first prescribed temperature threshold, the first thermal zone including the system-on-chip integrated circuit device; a second temperature of a second thermal zone at or below a second prescribed temperature threshold, the second thermal zone including a second surface of the printed circuit board that is opposite the first surface of the printed circuit board; a third temperature of a third thermal zone at or below a third prescribed temperature threshold, the third thermal zone including a first exterior surface of the first housing component; and a fourth temperature of a fourth thermal zone at or below a fourth prescribed temperature threshold, the fourth thermal zone including a second exterior surface of the second housing component” in Claim 14. 
The aforementioned-limitations in combination with all remaining limitations of Claims 1 and 14 are believed to render said Claim 1 and 14, and all Claims dependent thereof (Claims 2-13 and 15-20) patentable over the art of record. 
The closest art of record is believed to be that of Huang et al (US 2015/0029661 – hereafter “Huang”). 
While Huang Figs 1-3 teach a first thermal-control subsystem (33/heat conducting metal/heat conducting graphite), (¶ 26, II. 1-7) comprising: a first graphite sheet (101), (¶ 26, II.10-12), the first graphite sheet (101) fixed to a first concave interior surface of a first housing component (33), (¶ 26, II. 10-12), (Fig 3); a first heat spreader (heat conducting meta, ¶ 26, II. 1-7), the first heat spreader (37),  and a first integrated circuit device (107), (Fig 3) mounted to a first surface of a printed circuit board (114), (Fig 2); and a second thermal-control subsystem (35/39) comprising: a second concave interior surface of a second housing component (35), (Fig 3), the second concave interior surface of the second housing component (35) facing the first concave interior surface of the first housing component (33), (Fig 3); a second heat spreader (39)”. 
However, neither Huang, nor any other art of record, either alone or in combination, teach or suggest the above-mentioned limitations of Claim 1.
Other closest art of record is believed to be that of North et al (US 2019/0310695 – hereafter “North”). 
While North Fig 3B teaches a System On Chip 120 (¶ 31, II. 1-5) mounted on a first surface of a printed circuit board (¶ 3, II. 21-25) within the housing (310), a thermal-control system (190), (¶ 51, II. 4-10) and a first temperature threshold (first threshold, ¶ 40, II. 2-4) of a first thermal zone (zone where 320C is positioned, ¶ 40, II. 1-5), (Fig 3B) and a second temperature threshold (second threshold, ¶ 40, II. 12-14) of a second thermal zone (zone where 160 is positioned, ¶ 40, II. 12-14), (Fig 3B) and a third temperature threshold (third threshold, ¶ 46, II. 6-7) of a third thermal zone (zone where 150 is positioned), (Fig 3B) and a fourth temperature threshold (fourth threshold, ¶ 49, II. 1-3) of fourth thermal zone (zone where power supply is positioned, ¶ 49, II. 1-3).
	However, neither North, nor any other art of record, either alone or in combination, teach or suggest the above-mentioned limitations of Claim 14.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835       

/ZACHARY PAPE/Primary Examiner, Art Unit 2835